THE THIRTEENTH COURT OF APPEALS

                                   13-14-00113-CV


 Texas Health and Human Services Commission and the Texas Department of Aging
                            and Disability Services
                                      v.
                              Jose P. Baldonado


                                    On appeal from the
                     445th District Court of Cameron County, Texas
                            Trial Cause No. 2008-08-4696-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 30, 2015.